Citation Nr: 0120699	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  96-30 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946. 

This case arises before the Board of Veterans' Appeal (Board) 
on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), that denied the above claim.

The case was previously before the Board in December 1997 and 
May 1999, when it was remanded for examination of the 
veteran, a medical opinion, and medical records.  The 
requested development has been completed to the extent 
possible.  The Board now proceeds with its review of the 
appeal.  


FINDING OF FACT

Bilateral hearing loss did not have its onset during active 
service or within one year following the veteran's separation 
from service and did not result from disease or injury in 
service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a), 3.307, 
3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of hearing loss.  In July 1944, he complained of 
epistaxis and a problem with the right vestibule.  He was 
treated with sulfa powder in July and August 1944.  On 
separation examination in May 1946, his hearing was 15/15 
bilaterally.  The veteran's military occupational specialty 
(MOS) was that of a heavy machine gunner.

In July 1957 and May 1974, the veteran filed VA applications 
for compensation and pension.  He was afforded a VA 
examination in July 1974.  However, he made no mention of 
hearing loss.  VA treatment records dated from 1973 to 1974 
are also negative for complaints or findings pertaining to 
hearing loss.

The first post-service medical evidence of hearing loss was 
dated in 1977.  The veteran was hospitalized at the New 
Orleans VA Medical Center (VAMC) from January to February 
1977 for treatment of conductive hearing loss.

Upon VA examination in December 1979, the veteran complained 
of hearing loss.  He stated that he had been unable to hear 
the phone ring for several years.  On VA audiological 
evaluation in January 1980, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
NA
105
LEFT
30
35
45
NA
60

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 92 percent in the left ear.

The veteran originally claimed entitlement to service 
connection for hearing loss in January 1994.  In support of 
his claim, he testified at a hearing at the RO in August 
1995.  He stated that he was treated for hearing loss and ear 
infections during active service.  He also reported that he 
was exposed to noise during service from machine guns and 
explosives without ear protection.  He was reportedly treated 
for ear problems at the Eye, Ear, Nose, and Throat Hospital 
after service in 1946, but was not again treated for hearing 
loss until 1972.

On VA audiological evaluation in June 1998, the examiner 
reviewed the veteran's claims file.  The veteran stated that 
his hearing loss began during active service.  He was a heavy 
machine gunner from 1944 to 1946, and reported exposure to 
noise from gunfire.  He also gave a history of noise exposure 
in many jobs, including in a glass manufacturing plant, 
construction work, a coffee warehouse, and the railroad.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
95
100
LEFT
65
70
70
80
85

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and of 80 percent in the left ear.  
The examiner stated that since the veteran's hearing was 
normal on examination in 1946, and there was no documentation 
of hearing loss until 1980 at the age of 54, it was unlikely 
that his hearing loss was related to noise exposure during 
service.  The examiner further stated that it was more likely 
that the veteran's hearing loss was related to occupational 
noise exposure after service, advancing age, or some other 
cause.

In support of his claim, the veteran provided articles 
indicating that ear infection/perforation and gunfire could 
lead to hearing loss.

Additional VA treatment records of the veteran were 
associated with the claims folder, dated from 1977 to 1999.  
The veteran was diagnosed as having mild seborrheic otitis in 
December 1979, at which time he stated that he had poor 
hearing since 1977.  In January 1981, he gave a history of 
hearing loss for the past three years.  In August 1997, he 
stated that he had worn hearing aids for 20 years and gave a 
history of working as a machine gunner and demolition worker, 
and having an ear infection during service.  In October 1997, 
the same examiner that saw the veteran in August 1997 noted 
that he had long-standing, noise-induced hearing loss.  

In August 1999, the veteran submitted a statement of services 
from the Ear, Nose, and Throat Hospital dated in May 1984.  


II.  Legal analysis

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  The veteran was notified that the 
evidence did not show that his hearing loss had its onset 
during service or within one year thereafter or result from 
disease or injury in service.  That is the key issue in this 
case, and the discussions in the June 1994 rating decision, 
March 1995 statement of the case, August 1995 hearing 
officer's decision, and August 1995, August 1998, and March 
2001 supplemental statements of the case, as well as the 
prior Board remands and a March 2001 letter from the RO, 
informed the veteran of the evidence needed to substantiate 
his claim.  See also Letters from the RO to the veteran dated 
April 2, 1998; May 8, 1998; June 8, 1999; and September 9, 
1999.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The RO obtained the veteran's 
service medical records and available VA treatment records.  
The RO requested VA treatment records dated from 1946 to 
1947, but was informed by the VA medical facility that no 
such records were available.  It is reasonably certain that 
such records do not exist and that further efforts to obtain 
them would be futile.  Further, the RO attempted to obtain 
the veteran's private treatment records from the Ear, Nose, 
and Throat Hospital, but was unsuccessful.  The veteran also 
reported in April 2000 that he was unable to obtain these 
records.  Most, if not all, of the veteran's treatment 
records dated since his separation from service have been 
obtained. 

Additionally, the veteran was afforded an appropriate VA 
examination in June 1998.  The examiner provided a medical 
opinion as to the relationship between a hearing loss and the 
veteran's active service.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).  There is more than sufficient evidence of record to 
decide this claim properly.

The requirements of the VCAA have been substantially met by 
the RO.  VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


B.  Application of law to the facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2000).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hearing loss.  His MOS as a machine gunner is consistent with 
exposure to noise and his service medical records show 
treatment for an ear condition in 1944.  However, there was 
no evidence of hearing loss during service or within one year 
following active service.  The veteran was not diagnosed as 
having hearing loss by VA standards until 1980.

The October 1997 VA examiner's statement that the veteran had 
long-standing, noise-induced hearing loss is not persuasive 
in light of the evidence of record.  Relevant judicial 
precedent provides that the Board is not bound by such 
diagnoses in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The October 1997 VA examiner did not see the veteran until 
many years after service and there is no indication that he 
reviewed the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-449 (2000).  He made no reference to objective 
medical evidence or medical records supporting his statement.  
The Board is unable to determine whether this examiner was 
offering a medical opinion as to the etiology of the 
veteran's hearing loss, or merely reciting information as 
provided by the veteran.  His statement does not clearly 
demonstrate that based upon his medical expertise, he found a 
causative relationship between the veteran's in-service noise 
exposure and his current hearing loss.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. 
App. 406 (1995).  He did not specifically relate the 
veteran's hearing loss to in-service noise exposure.  His 
statement has little probative value.   

The June 1998 VA examiner provided a definitive opinion that 
the veteran's hearing loss was not related to active service.  
The examiner also provided rationale and cited to specific 
evidence in the file as support for his opinion.  The opinion 
was based upon reviewed of the claims file, and is found to 
be persuasive.

The veteran provided articles about hearing loss.  However, 
he is not a trained medical professional, and to the extent 
that he is attempting to extrapolate from the articles that 
his hearing loss had its onset during service or within one 
year thereafter or resulted from disease or injury in 
service, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.  Any contentions by the veteran that his hearing loss 
had its onset during active service or is related to service 
are not competent.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's hearing loss did not have its onset during active 
service and was not caused by an in-service disease or 
injury.  The preponderance of the evidence is against the 
claim for service connection for hearing loss, and the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107 (West Supp. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

